F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 6 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LUIS SANCHEZ,

                Petitioner-Appellant,

    v.                                                   No. 97-2116
                                                   (D.C. No. CIV-96-37-MV)
    JOE SPRUNK, Warden; ATTORNEY                          (D. N.M.)
    GENERAL OF THE STATE OF NEW
    MEXICO,

                Respondents-Appellees.




                            ORDER AND JUDGMENT *



Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Luis Sanchez petitioned the district court for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The district court dismissed the petition

and denied Mr. Sanchez a certificate of appealability. See id. § 2253(c). Since

Mr. Sanchez filed his petition in the district court prior to April 24, 1996, we

construe his application for a certificate of appealability in this court as an

application for a certificate of probable cause. See United States v. Kunzman,

125 F.3d 1363, 1364 n.2 (10th Cir. 1997).

      Mr. Sanchez makes the following arguments: (1) his counsel rendered

ineffective assistance by failing to secure the services of an interpreter until the

state’s only witness finished testifying on direct examination; (2) his counsel was

ineffective by failing to present a defense, by failing to call witnesses and to

present evidence; (3) he was entitled to an evidentiary hearing on his ineffective

assistance of counsel claims; (4) the cumulative effect of counsel’s errors denied

him a fair trial; (5) the state trial court denied him his due process rights and right

to confront witnesses by admitting the officer’s hearsay statement concerning an

alleged arrangement for Mr. Sanchez to make a second cocaine sale; and (6) the

state trial court denied him his due process and confrontation rights by admitting

the officer’s hearsay testimony concerning the chain of custody of the cocaine

allegedly purchased from Mr. Sanchez on two different occasions.




                                           -2-
      For substantially the reasons stated in the well-reasoned order by the

magistrate judge dated February 11, 1997, adopted by the district court in its

order of March 11, 1997, we deny a certificate of probable cause. Accordingly,

this appeal is DISMISSED.

                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -3-